Citation Nr: 1703974	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in rating from 60 percent to 10 percent, effective April 1, 2014, for coronary artery disease (CAD), status post coronary artery bypass graft (CABG), was proper.

2.  Entitlement to a rating in excess of 60 percent for CAD, status post CABG.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) proposed to reduce the Veteran's CAD to 10 percent disabling from 60 percent disabling in a May 2013 rating decision.  The Veteran submitted a notice of disagreement with that proposal in June 2013, which the AOJ indicated was premature and did not accept as a timely notice of disagreement in a July 2013 letter.  The AOJ finalized the reduction of the Veteran's CAD to 10 percent disabling, effective April 1, 2014, in a January 2014 rating decision.  The AOJ later increased the Veteran's CAD to 30 percent disabling, effective April 1, 2014, in a March 2014 rating decision.  

In light of the above, the Board finds that the issue of propriety of the reduction is an intertwined issue with the appealed increased rating claim for the Veteran's CAD.  Consequently, the Board has also taken jurisdiction over that claim on appeal at this time.  

Finally, given the restoration of the Veteran's 60 percent rating for CAD, discussed in further detail below, the Board has recharacterized the increased rating issue for CAD accordingly.  The issues of entitlement to an increased rating for CAD and of entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

The AOJ's decision to reduce the Veteran's CAD rating does not reflect consideration of the provisions of 38 C.F.R. § 3.344, particularly whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in rating from 60 percent to 10 percent, effective April 1, 2014, for CAD status post CABG, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating ratings.  As noted above, the regulation is applicable if the rating was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

As an initial matter, 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 60 percent rating for his CAD was assigned beginning August 31, 2010.  Thus, the 60 percent rating was not in effect for greater than 5 years as of April 1, 2014.

However, the Board finds that the proper findings for a rating reduction of the CAD rating were not made in this case.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the Veteran's 60 percent rating for his CAD was assigned based on the finding in a March 2011 VA examination of an estimated 3-5 METs and an estimated ejection fraction of 69%.  

In the May 2013 rating decision that proposed the reduction and the January 2014 rating decision that finalized the reduction, the AOJ found that the Veteran's CAD met the rating criteria for a 10 percent rating based on a February 2013 VA examination.  The AOJ failed to indicate which specific findings in that examination that they relied upon in effectuating the reduction.  Although the AOJ did not specifically make a factual finding of improvement in this case, the implicit finding of the AOJ in this case was that the Veteran's METs and ejection fraction had improved to the point where they no longer met the criteria for a 60 percent rating.  The Board therefore generously finds that first finding under Faust was properly made by the AOJ in this case.  

However, where the reduction action fails in this case is on that necessary second finding, that the improvement shown reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The AOJ did not address the Veteran's functioning in life and work with respect to any improvement of his CAD in either the initial May 2013 proposed reduction or subsequent January 2014 rating decision which finalized the reduction.  Therefore, the Board is unable to adequately assess the propriety of the reduction in this case because the AOJ failed to address the second prong under Faust, namely whether the improvement reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  Without such an explicit finding, the Board cannot properly analyze the rating-reduction issue currently on appeal.  

As a final matter, generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  

The beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(h).

In this case, the Veteran was informed of the proposed reduction in a May 2013 letter, which also informed him of his right to a pre-determination hearing.  In response, the Veteran submitted a June 2013 notice of disagreement, VA Form 21-0958; on that form, the Veteran indicated that he desired a telephone call or email from the AOJ regarding his notice of disagreement.  The Board further notes that the VA Form 21-0958 does not have any other section regarding a request for a hearing.  The AOJ did not contact the Veteran as he requested prior to finalizing the reduction in the January 2014 rating decision.  

Consequently, the Board must liberally construe the Veteran's notice of disagreement as well as the specific request for contact regarding the proposed reduction as a request for a pre-determination hearing.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  The Veteran's request for a pre-determination hearing was never completed prior to the reduction taking place.  

Nevertheless, regardless of this apparent breach of the Veteran's due process rights in this case, the reduction of the Veteran's disability rating for his CAD disability is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 60 percent rating for CAD, status post CABG is restored.  See 38 C.F.R. § 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

The reduction in rating for CAD status post CABG was not proper; restoration of the 60 percent rating is granted, effective April 1, 2014.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The claim of entitlement to an increased rating for CAD was last adjudicated in a March 2014 rating decision.  The claim of entitlement to TDIU was last adjudicated in a March 2014 supplemental statement of the case.  Since that time, the Veteran was afforded another VA examination of his CAS.  Further, additional treatment records have been associated with the claims file since the last time the issues remaining on appeal were readjudicated.  There is no indication from the record that the Veteran waived AOJ review of the new evidence.  As the Board is prohibited from considering such evidence in the first instance, a remand is necessary for the readjudication of the remaining issues on appeal, to specifically include consideration of new evidence.  

Additionally, current treatment records should be identified and obtained before a decision is made regarding the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and/or private treatment records and associate those records with the claims file.  

2.  Then, readjudicate the remaining issues on appeal and consider all evidence obtained since the March 2014 rating decision and supplemental statement of the case.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


